NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 8 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAUL FIELD ESCANDON,                            No. 16-56496

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02644-PSG-PLA

 v.
                                                MEMORANDUM*
COUNTY OF LOS ANGELES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Raul Field Escandon appeals pro se from the district court’s order dismissing

as barred by res judicata his employment action alleging violations of federal and

state laws. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002), and we may affirm on



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
any ground supported by the record, Vestar Dev. II, LLC v. Gen. Dynamics Corp.,

249 F.3d 958, 960 (9th Cir. 2001).

      The district court properly dismissed Escandon’s claims arising from the

failure to promote Escandon as barred by the doctrine of res judicata because they

arose out of the same transactional nucleus of facts as Escandon’s previous action,

and all other requirements for the application of res judicata were met. See Tahoe-

Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077

(9th Cir. 2003) (“Res judicata is applicable whenever there is (1) an identity of

claims, (2) a final judgment on the merits, and (3) privity between parties.”

(citation and internal quotation marks omitted)); United States ex rel. Barajas v.

Northrop Corp., 147 F.3d 905, 909 (9th Cir. 1998) (“Res judicata bars relitigation

of all grounds of recovery that were asserted, or could have been asserted, in a

previous action between the parties, where the previous action was resolved on the

merits.”).

      Dismissal of Escandon’s claims arising from defendants’ alleged improper

influence on the judgment in the previous action was proper because Escandon

failed to allege facts sufficient to state plausible claims for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, plaintiff must allege facts sufficient to state a plausible claim).

      The district court properly dismissed Escandon’s action without leave to


                                            2                                     16-56496
amend because amendment would have been futile. See Mirmehdi v. United

States, 689 F.3d 975, 985 (9th Cir. 2012).

      The district court did not abuse its discretion by deeming Escandon’s actions

related and re-assigning the present action to the district court judge who decided

Escandon’s prior action. See Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir.

1993) (district court’s compliance with local rules is reviewed for an abuse of

discretion).

      The district court did not abuse its discretion by denying Escandon’s motion

to recuse because Escandon failed to establish grounds for such relief. See United

States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010) (setting forth standard of

review and grounds for recusal).

      The district court did not abuse its discretion by denying Escandon’s motion

for reconsideration of the order denying his motion to recuse because Escandon

failed to establish grounds for such relief. See United States v. Desert Gold Mining

Co., 433 F.2d 713, 715 (9th Cir. 1970) (standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                    16-56496